Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 1 of 64




                    Exhibit A
    Case 2020CV000030   Document
         Case: 3:20-cv-00385     2
                             Document Filed
                                      #: 1-XXX-XX-XXXX        PagePage
                                                Filed: 04/27/20    1 of 20
                                                                         2          of 64
                                                                                       FILED
                                                                                       04-13-2020
                                                                                       Clerk of Circuit Court
                                                                                       Price County, WI
STATE OF WISCONSIN          CIRCUIT COURT                             For Official Use:2020CV000030
                 PRICE COUNTY

DONALD J. TRUMP FOR PRESIDENT, INC.
725 Fifth Avenue, 15th Floor
New York, New York, 10022,

                Plaintiff,

        v.

NORTHLAND TELEVISION, LLC,
d/b/a WJFW-NBC
3217 County Rd G
Rhinelander, WI 54501,                                   Case No. 2020-CV-________

                                                         Case Classification Code: 30106
                Defendant.



                                            SUMMONS


THE STATE OF WISCONSIN, to the person named above as a Defendant:

        You are hereby notified that the Plaintiff named above has filed a lawsuit or other legal

action against you. The complaint, which is also served upon you, states the nature and basis of

the legal action.

        Within 45 days after the date you were served with the complaint, you must respond with

a written answer, as that term is used in chapter 802 of the Wisconsin Statutes, to the complaint.

The court may reject or disregard an answer that does not follow the requirements of the statutes.

The answer must be sent or delivered to the court, whose address is Price County Courthouse,

126 Cherry Street, Rm. 206, Phillips, Wisconsin 54555, and to Plaintiff’s attorney, Eric M.
   Case 2020CV000030   Document
        Case: 3:20-cv-00385     2
                            Document Filed
                                     #: 1-XXX-XX-XXXX        PagePage
                                               Filed: 04/27/20    2 of 20
                                                                        3          of 64
                                                                                      FILED
                                                                                      04-13-2020
                                                                                      Clerk of Circuit Court
                                                                                      Price County, WI
McLeod, whose address is Husch Blackwell LLP, P.O. Box 1379, 33 East Main Street, Suite
                                                                               2020CV000030


300, Madison, WI 53701-1379. You may have an attorney help or represent you.

       If you do not provide a proper answer within 45 days, the court may grant judgment

against you for the award of money or other legal action requested in the complaint, and you may

lose your right to object to anything that is or may be incorrect in the complaint. A judgment

may be enforced as provided by law. A judgment awarding money may become a lien against

any real estate you own now or in the future, and may also be enforced by garnishment or seizure

of property.

       Dated this 13th day of April, 2020.

                                             HUSCH BLACKWELL LLP
                                             Attorneys for Plaintiff

                                             Electronically signed by
                                             Eric M. McLeod
                                             Eric M. McLeod
                                             State Bar No. 1021730
                                             Lane E. Ruhland
                                             State Bar No. 1092930
                                             P.O. Box 1379
                                             33 East Main Street, Suite 300
                                             Madison, WI 53701-1379
                                             (608) 255-4440
                                             (608) 258-7138 (fax)
                                             eric.mcleod@huschblackwell.com
                                             lane.ruhland@huschblackwell.com

                                             Electronically signed by
                                             Lisa M. Lawless
                                             Lisa M. Lawless
                                             State Bar No. 1021749
                                             555 East Wells Street, Suite 1900
                                             Milwaukee, WI 53202-3819
                                             (414) 273-2100
                                             (414) 223-5000 (fax)
                                             lisa.lawless@huschblackwell.com




                                                 2
   Case 2020CV000030   Document
        Case: 3:20-cv-00385     2
                            Document Filed
                                     #: 1-XXX-XX-XXXX        PagePage
                                               Filed: 04/27/20    3 of 20
                                                                        4           of 64



STATE OF WISCONSIN          CIRCUIT COURT                             For Official Use:
                 PRICE COUNTY

DONALD J. TRUMP FOR PRESIDENT, INC.,

               Plaintiff,

       v.

NORTHLAND TELEVISION, LLC, d/b/a
WJFW-NBC,

               Defendant.

                                                         Case No. 2020-CV-________



                                          COMPLAINT


        Plaintiff, Donald J. Trump for President, Inc., for its Complaint against defendant,

Northland Television, LLC, d/b/a WJFW-NBC, alleges as follows:

                      INTRODUCTION AND NATURE OF THE CASE

       1.      This case concerns a false and defamatory television advertisement, produced by

far-left Super PAC Priorities USA (“PUSA”), that has been broadcast by defendant Northland

Television, LLC, d/b/a WJFW-NBC (“WJFW-NBC”), thereby causing material harm to Donald

J. Trump’s principal campaign committee, Donald J. Trump for President, Inc. (“the Trump

Campaign”). The advertisement, entitled “Exponential Threat,” does not just contain false and

defamatory statements about President Trump—it is far more insidious and, ultimately, far more

dangerous. The advertisement was produced through the use of digital technology by taking

audio clips from Trump Campaign events and piecing those clips together to manufacture a

blatantly false statement that was never said by President Trump: “The coronavirus, this is their
   Case 2020CV000030   Document
        Case: 3:20-cv-00385     2
                            Document Filed
                                     #: 1-XXX-XX-XXXX        PagePage
                                               Filed: 04/27/20    4 of 20
                                                                        5             of 64



new hoax.” Absent the deceitful alteration of the audio, it is clear that “this” does not refer to the

coronavirus and instead refers directly to the Democrats’ politicization of the pandemic. WJFW-

NBC has perpetrated a fraud on the public by recklessly broadcasting PUSA’s defamatory and

false advertisement, which WJFW-NBC knew or should have known was produced through the

use of technology that depicted a clearly false statement. (The “Exponential Threat”

advertisement as broadcast by WJFW-NBC is referred to in this Complaint as “the PUSA

advertisement” or “the PUSA ad.”)

       2.      On March 25, 2020, the Trump Campaign sent a cease and desist letter and

supporting research packet (together, the “Cease and Desist Letter”) to WJFW-NBC that, among

other things, clearly notified WJFW-NBC about the fake, deceptive, and fraudulent manner in

which the PUSA advertisement was produced and the advertisement’s false and defamatory

content. The Cease and Desist Letter further informed WJFW-NBC of the fact that multiple,

independent, fact-checking organizations rightly concluded that the central point of the PUSA

advertisement is clearly false. Despite this overwhelming evidence, WJFW-NBC continued to

broadcast the PUSA ad, airing it thirty-six (36) more times over the next eleven (11) days. Thus,

WJFW-NBC continued to broadcast the PUSA advertisement with actual knowledge that the

advertisement contained verifiably false information and, therefore, perpetuated a fraud on the

public and/or acted with reckless disregard for the advertisement’s truth.

       3.      Such conduct by WJFW-NBC finds no protection in the law. By simply ignoring

the Cease and Desist Letter from the Trump Campaign, in which the advertisement’s falsehoods

were clearly explained and supported by independent fact-checkers, WJFW-NBC actively

enabled and is undeniably complicit in PUSA’s fraudulent conduct. WJFW-NBC was made

aware that (a) the statement depicted in the PUSA advertisement was not made by President



                                                  2
   Case 2020CV000030   Document
        Case: 3:20-cv-00385     2
                            Document Filed
                                     #: 1-XXX-XX-XXXX        PagePage
                                               Filed: 04/27/20    5 of 20
                                                                        6           of 64



Trump, and (b) that the advertisement was the product of an intentional and malicious effort to

manufacture a false statement through the use of digital technology. Yet, WJFW-NBC refused

to take down the PUSA advertisement and is now liable for the false and defamatory content of

that advertisement.

                                            PARTIES

       4.      The Trump Campaign is an authorized committee of presidential candidate

Donald J. Trump (“candidate Trump”) as defined by 11 CFR § 9032.1(a), which is incorporated

in Virginia and has its principal place of business in New York. The Trump Campaign has

operated President Trump’s reelection campaign for the 2020 Presidential election since January

20, 2017.

       5.      WJFW-NBC’s principal place of business is in Wisconsin. WJFW-NBC operates

a broadcast television station located at 3217 County Road G in Rhinelander, Oneida County,

Wisconsin. WJFW-NBC’s broadcast and cable network coverage area includes a number of

neighboring counties including Price County.

                                JURISDICTION AND VENUE

       6.      This Court has jurisdiction in this case pursuant to Wis. Stat. § 801.05(1)(d)

because WJFW-NBC is engaged in substantial and not isolated activities within this state, and

pursuant to Wis. Stat. § 801.05(3) because WJFW-NBC’s wrongful actions that are the subject

of this Complaint occurred in Wisconsin.

       7.      Venue is proper in this Court pursuant to Wis. Stat. § 801.50(2)(a) because the

false and defamatory advertisement broadcast by WJFW-NBC was aired in Price County and,

thus, the claims that are the subject of this Complaint arose in Price County.




                                                 3
   Case 2020CV000030   Document
        Case: 3:20-cv-00385     2
                            Document Filed
                                     #: 1-XXX-XX-XXXX        PagePage
                                               Filed: 04/27/20    6 of 20
                                                                        7             of 64



       8.      Venue is proper in this Court pursuant to Wis. Stat. § 801.50(2)(c) because

WJFW-NBC broadcasts to viewers in Price County and, thus, does substantial business in Price

County.

                                    BACKGROUND FACTS

       9.      Donald J. Trump is the Trump Campaign’s candidate for the 2020 Presidential

Election.

       10.     Pursuant to 52 U.S.C. § 30102(e)(1) and (3), candidate Trump has established

“Donald J. Trump for President, Inc.” as his principal campaign committee.

       11.     The Trump Campaign is responsible for, among other things, coordinating and

organizing political and fundraising appearances, creating and/or purchasing political advertising

on behalf of the candidate, collecting contributions for the candidate and reporting them to

federal regulators as required by law, and making expenditures on behalf of the candidate, each

and all for the sole purpose of re-electing its candidate as President of the United States.

       12.     Candidate Trump is one of many people authorized to speak and who does speak

on behalf of the Trump Campaign. The purported statements of any authorized speaker alleged

to have been made on behalf of the Trump Campaign impact the Trump Campaign.

       13.     The false statements depicted in the PUSA advertisement were fraudulently

misrepresented as being made by the Trump Campaign’s candidate.

       14.     PUSA created the PUSA advertisement in order to affect voting behavior of

members of the voting public and influence the 2020 presidential election.

       15.     The Trump Campaign’s effort to acquire votes necessarily rests on its and its

candidate’s reputation.




                                                  4
   Case 2020CV000030   Document
        Case: 3:20-cv-00385     2
                            Document Filed
                                     #: 1-XXX-XX-XXXX        PagePage
                                               Filed: 04/27/20    7 of 20
                                                                        8          of 64



       16.     The public activities and statements made by the Trump Campaign’s candidate

while on the campaign trail are a material activity of the Trump Campaign, reflect upon the

Trump Campaign, impact the candidate’s chances for reelection, and thereby directly affect the

fundamental trade and profession of the Trump Campaign. Those communications express to

voters information upon which voters may consider and make the determination whether to cast

their vote for the Trump Campaign’s candidate.

       WJFW-NBC’s Responsibilities and Liability as a Licensed Broadcast TV Station

       17.     WJFW-NBC is a broadcast television station licensed by the Federal

Communications Commission.

       18.     As a licensed broadcast TV station, under the Communications Act of 1934,

WJFW-NBC has an obligation to operate in the public interest. Within this obligation, WJFW-

NBC has a responsibility to protect the public from false, misleading, and deceptive advertising.

       19.     Unlike the qualified campaign committees of candidates for public office, third

parties such as PUSA have no right under the Communications Act to command the use of

broadcast facilities to air their advertisements. That is, WJFW-NBC may refuse to air the

advertising of third parties such as PUSA and it may censor such ads.

       20.     As a licensed broadcast TV station, WJFW-NBC has the authority—indeed, the

obligation—to ensure that advertisements such as the PUSA advertisement are not false,

misleading, or deceptive.

       21.     WJFW-NBC is subject to liability under the law for false and defamatory

statements within advertising aired by persons other than candidates’ campaign committees, such

as the PUSA advertisement.




                                                 5
   Case 2020CV000030   Document
        Case: 3:20-cv-00385     2
                            Document Filed
                                     #: 1-XXX-XX-XXXX        PagePage
                                               Filed: 04/27/20    8 of 20
                                                                        9          of 64



                           The “Exponential Threat” Advertisement

       22.     On or about March 24, 2020, the PUSA advertisement, an advertisement created

or produced by PUSA, began airing on WJFW-NBC.

       23.     The PUSA ad takes audio clips of candidate Trump and pieces them together to

manufacture a false statement that was not made by the President: “The coronavirus, this is their

new hoax.” See PUSA, “Exponential Threat” available at

https://www.youtube.com/watch?v=aK0KPNPveYY (Last visited Apr. 12, 2020).

       24.     The PUSA ad takes audio clips from a speech given by candidate Trump on

February 28, 2020 at a campaign rally in Charleston, South Carolina (the “South Carolina

Campaign Speech”). See President Donald J. Trump, Remarks at a Campaign Rally, Charleston,

SC (Feb. 28, 2020), available at https://www.c-span.org/video/?469663-1/president-trump-

campaign-event-north-charleston-south-carolina&start=405.2. See South Carolina Campaign

Speech at timestamp 6:05 minutes to 8:11 minutes.

       25.     Contrary to the PUSA ad as broadcast by WJFW-NBC, the South Carolina

Campaign Speech does not in fact contain the statement: “The coronavirus, this is their new

hoax.” The PUSA ad’s statement is verifiably false when compared to the actual words of the

South Carolina Campaign Speech. The South Carolina Campaign Speech was approximately 1

hour and 25 minutes in total, and during this speech candidate Trump’s remarks covered a

number of issues, including the coronavirus pandemic, the vote counting issues at the Iowa

Caucus, immigration and healthcare policy, and tactics used by his political opponents to affect

his reelection, including the “impeachment hoax.” Six minutes and 5 seconds into the speech,

candidate Trump says: “Now the Democrats are politicizing the coronavirus . . . .” After saying

other words, approximately 45 seconds later, candidate Trump then refers to the “impeachment



                                                6
    Case Case:
         2020CV000030    Document
               3:20-cv-00385      2
                              Document Filed
                                       #: 1-XXX-XX-XXXX       Page
                                                Filed: 04/27/20    9 of 20
                                                                 Page   10           of 64



hoax” and about 15 seconds later he refers to his political opponents’ characterization of his

response to the coronavirus, saying “this is their new hoax.”

         26.   The PUSA ad as broadcast by WJFW-NBC falsely pieced together the separate

audio clips “The coronavirus” and “this is their new hoax” to create an audio clip of candidate

Trump saying those words all together, as one sentence. The PUSA ad compounds this falsity by

displaying text representing that these words were said together. While the PUSA ad is playing

these pieced-together audio clips, in the background there is a graphic that appears to show the

growth of known cases of COVID-19 in the United States between January and March 2020.

         27.   The PUSA ad also displays subtitles of text that match with the words in the audio

clips.

         28.   In relevant part, the PUSA ad displays the following text: “The coronavirus,”

then immediately following, displays the text: “this is their new hoax.” Screenshots of these

frames of the PUSA ad are attached hereto as Exhibit A (timestamp 0:01, 0:02, 0:03).

         29.   The phrase “The coronavirus” begins with a capitalized “T”, the “t” in “this” is

lowercase, and the word “hoax” is followed by a period.

         30.   The PUSA ad intentionally creates a false message by manufacturing fake audio

and using such fake audio to create a false, captioned quotation, in both cases to make it appear

as though candidate Trump said the phrase “The coronavirus, this is their new hoax.” The

pieced-together audio clips thus falsely represent that the candidate stated at a Trump Campaign

rally that the coronavirus is a “hoax,” when in fact, “this” refers to the Democrats’ exploitation

of a pandemic and related characterization of the candidate’s response to the pandemic as

inadequate.




                                                 7
   Case Case:
        2020CV000030    Document
              3:20-cv-00385      2
                             Document Filed
                                      #: 1-XXX-XX-XXXX       Page
                                               Filed: 04/27/20    10 of11
                                                                Page   20 of            64



       31.     Upon information and belief, WJFW-NBC broadcast the PUSA ad approximately

forty-three (43) times on WJFW-NBC between March 24 and April 6, 2020.

                     Independent Fact Checkers Reject “Hoax” Claim as False

       32.     Weeks before the PUSA ad began airing on WJFW-NBC, multiple independent

fact-checking organizations debunked and proved false the core statements of the PUSA ad: that

candidate Trump referred to the coronavirus outbreak as a hoax, when, in fact, it is made clear by

the candidate’s own words, that “this” refers to the Democrats’ exploitation of this crisis and

characterization of the candidate’s response as inadequate.

       33.     On February 28, 2020, after candidate Trump’s South Carolina Campaign Speech,

Slate’s Will Saletan explained, tweeting the following: “Trump’s use of the word ‘hoax’ tonight

(7:45 in this video) referred to what he said a minute earlier: ‘The Democrats are politicizing the

coronavirus. …We did one of the great jobs.’ He was saying the hoax is that he’s handled it

badly. Not the virus itself.” See a tweet from Will Saletan (Feb. 28, 2020) available at

https://twitter.com/saletan/status/1233600059025035265 and attached hereto as Exhibit B.

       34.     On February 29, 2020, Check Your Fact published an article entitled “Fact Check:

Did Trump Call The Coronavirus A ‘Hoax’ At His South Carolina Rally?” See Brad Sylvester,

“Fact Check: Did Trump Call the Coronavirus A ‘Hoax’ At His South Carolina Rally?” (“Check

Your Fact”) available at https://checkyourfact.com/2020/02/29/fact-check-donald-trump-

coronavirus-hoax-south-carolina-rally/ and attached hereto as Exhibit C.

       35.     The Check Your Fact article analyzed a Politico “article claiming President

Donald Trump called the novel coronavirus a ‘hoax’ at his Feb. 28 campaign rally in South

Carolina.” See id.




                                                 8
      Case Case:
           2020CV000030    Document
                 3:20-cv-00385      2
                                Document Filed
                                         #: 1-XXX-XX-XXXX       Page
                                                  Filed: 04/27/20    11 of12
                                                                   Page   20 of         64



         36.    The quote from the Politico publication is as follows: “President Trump on

Friday night tried to cast the global outbreak of the coronavirus as a liberal conspiracy intended

to undermine his first term, lumping it alongside impeachment and the Mueller investigation.”

Id.

         37.    The Check Your Fact article determined that the claim made by the Politico

article was “False.” See id.

         38.    On March 1, 2020, in response to former Democratic presidential candidate Mike

Bloomberg’s comment that he “find[s] it incomprehensible that the President would do

something as inane as calling it a hoax, which he did last night in South Carolina,” CBS News’

Scott Pelley replied, “[h]e said the—the Democrats making so much of it is a Democratic hoax,

not that the virus was a hoax.” Scott Pelley, CBS Face the Nation, available at

https://www.cbsnews.com/news/full-transcript-of-face-the-nation-on-march-1-2020/

         39.    On March 2, 2020, Snopes, the popular, self-described “definitive fact-checking

resource,” published an article finding: “Trump did not say in the passage above that the virus

itself was a hoax.” Bethania Palma, “Did President Trump Refer to the Coronavirus as a

‘Hoax’?” (Mar. 2, 2020) available at https://www.snopes.com/fact-check/trump-coronavirus-

rally-remark/ and attached hereto as Exhibit D.

         40.    On March 13, 2020 the Washington Post published an article entitled “Biden ad

manipulates video to slam Trump.” Meg Kelly, “Biden ad manipulates video to slam Trump,”

The Washington Post (Mar. 13, 2020) (emphasis added) (“Washington Post Article”), attached

hereto as Exhibit E.




                                                  9
   Case Case:
        2020CV000030    Document
              3:20-cv-00385      2
                             Document Filed
                                      #: 1-XXX-XX-XXXX       Page
                                               Filed: 04/27/20    12 of13
                                                                Page   20 of              64



       41.        The “Biden ad” analyzed by the Washington Post was a March 3rd tweet by the

Biden campaign including a video containing the same false, manufactured audio clip of

candidate Trump saying the coronavirus-hoax statement as contained in the PUSA ad. See id.

       42.        According to the fact-checker from the Washington Post: “The full quote shows

Trump is criticizing Democratic talking points and the media’s coverage of his administration’s

response to coronavirus. He never says that the virus itself is a hoax, and although the Biden

camp included the word ‘their,’ the edit does not make clear to whom or what Trump is

referring.” Id.

       43.        The Washington Post gave the Biden ad “Four Pinocchios,” which is its highest

rating for false information. Id.

       44.        On March 15, 2020, more than one week before WJFW-NBC began running the

PUSA ad, Politifact, another popular fact-checking website, also rated as “False” the Biden ad

including the false, manufactured coronavirus-hoax audio clip (also later included in the PUSA

ad). Politifact concluded that the Biden ad was a “deceptively edited ad,” explaining that

“Biden’s video is inaccurate. We rate it False.” The Biden ad was rated “False” because it

included the false and manufactured “hoax” audio clip statement. The manufactured, false audio

clip of the “hoax” statement in the Biden ad is “an example of what the Washington Post calls

‘splicing,’ or ‘editing together disparate videos’ that ‘fundamentally alters the story that is being

told.’ ” Daniel Funke, “Ad Watch: Biden video twists Trump’s words on coronavirus,” (Mar.

15, 2020) available at https://www.politifact.com/factchecks/2020/mar/15/joe-biden/ad-watch-

biden-video-twists-trumps-words-coronavir/ and attached hereto as Exhibit F.




                                                 10
   Case Case:
        2020CV000030    Document
              3:20-cv-00385      2
                             Document Filed
                                      #: 1-XXX-XX-XXXX       Page
                                               Filed: 04/27/20    13 of14
                                                                Page   20 of         64



                      Public Acceptance of False “Hoax” Claim as Fact

       45.    The PUSA ad provides no citations of support for its claims, but the false claims

made in the PUSA ad have become widely accepted as fact by members of the voting public.

       46.    The false “hoax” statement was, and has been, widely repeated in news articles

and among members of the voting public on social media including Facebook and Twitter, all of

which repeat the PUSA ad’s false and manufactured “hoax” statement. See, for example:

       Robert Reich’s tweet:
       https://twitter.com/RBReich/status/1246825354624479234?s=20 (1k retweets,
       2.8k likes);

       George Takei’s tweet:
       https://twitter.com/GeorgeTakei/status/1247609785148682240?s=20 (8.7k
       retweets, 27.7k likes);

       Dr. David A. Lustig’s tweet:
       https://twitter.com/drdave1999/status/1248225859355521024?s=20 (2.2k
       retweets, 3.7k likes);

       Amber Phillips, Washington Post reporter, tweeted “Trump called it a ‘hoax’ in
       later February,” and later deleted the tweet, see
       https://www.washingtonexaminer.com/news/reporter-apologizes-and-deletes-
       tweet-claiming-trump-called-coronavirus-a-hoax;

       Associated Press, “Trump Campaign Threatens Lawsuit Over Political Ad
       Featuring President Labeling Coronavirus a ‘Hoax’ ” (Mar. 26, 2020) available at
       https://time.com/5810960/anti-trump-coronavirus-ad-lawsuit/ (“President
       Trump and Fox News called [the coronavirus pandemic] a Democratic hoax.”);

       Letter to Editor, Easton Express Times, “Trump’s ‘hoax’ is making America sick”
       (Mar. 24, 2020) available at
       https://www.lehighvalleylive.com/opinion/2020/03/trumps-hoax-is-making-
       america-sick-letter.html;

       Letter to Editor, Easton Express Times, “Trump’s ‘hoax’ referred to inept
       Democrats, not the coronavirus” (Mar. 25, 2020) available at
       https://www.lehighvalleylive.com/opinion/2020/03/trumps-hoax-referred-to-
       inept-democrats-not-the-coronavirus-letter.html (responding to 3/24/2020 letter:
       “President Trump never called the virus a hoax. The writer is repeating a
       Democratic lie. Trump said some of the things the Democrats were saying about




                                              11
   Case Case:
        2020CV000030    Document
              3:20-cv-00385      2
                             Document Filed
                                      #: 1-XXX-XX-XXXX       Page
                                               Filed: 04/27/20    14 of15
                                                                Page   20 of           64



       his administration’s response to the coronavirus outbreak was ‘their new
       hoax.’ ”).

                          The Cease and Desist Letter Sent to WJFW-NBC

       47.      On March 25, 2020, the Trump Campaign sent the Cease and Desist Letter to

Steve Shanks, General Manager of WJFW-NBC, informing him that the PUSA ad is “false,

misleading and deceptive.” A redacted version of the Cease and Desist Letter is attached hereto

as Exhibit G.

       48.      The Cease and Desist Letter explained, in relevant part, that the PUSA ad stitched

together audio clips from candidate Trump’s statements to fraudulently and maliciously

represent that he called the coronavirus pandemic a “hoax.”

       49.      The Cease and Desist Letter referenced and attached source material from

“multiple independent fact-checking organizations [that] have debunked the core claim of the

PUSA ad.”

       50.      On March 25, 2020, the Trump Campaign sent the Cease and Desist Letter to

WJFW-NBC by Federal Express and e-mail, sending the letter by e-mail shortly after 3:00 pm

Central time. That same day, it received a response to the e-mail from WJFW-NBC’s General

Manager within three hours, who confirmed receipt of the letter and stated that the station “is

consulting with legal.”

       51.      WJFW-NBC has not corresponded further with the Trump Campaign and WJFW-

NBC continued to run the PUSA ad, broadcasting the PUSA ad thirty-six (36) more times from

March 26, 2020 through April 6, 2020. For example, WJFW-NBC broadcasted the PUSA ad ten

(10) times on April 6, 2020.




                                                12
    Case Case:
         2020CV000030    Document
               3:20-cv-00385      2
                              Document Filed
                                       #: 1-XXX-XX-XXXX       Page
                                                Filed: 04/27/20    15 of16
                                                                 Page   20 of          64



        52.     WJFW-NBC, despite overwhelming evidence that existed for nearly a month that

the communications in the PUSA advertisement were false, and after receipt of the Cease and

Desist Letter from the Trump Campaign, continued to rebroadcast the PUSA ad.

        53.     WJFW-NBC broadcast the PUSA ad to its viewers, which ad contains false and

defamatory statements concerning the Trump Campaign, knowing that the PUSA ad was indeed

false and defamatory. The PUSA ad includes false representations of statements, depicted by

audio clips and false textual quotations of statements by candidate Trump at rallies and/or other

events organized and orchestrated by the Trump Campaign. The PUSA ad as broadcast by

WJFW-NBC is false and defamatory towards the Trump Campaign because it falsely depicts the

candidate as saying the coronavirus is a “hoax” in his campaign statements, by piecing together

audio and textual quotes from candidate Trump speaking at campaign events. WJFW-NBC

continued to broadcast the PUSA ad and therefore it continued to defame the Trump Campaign.

The false statements in the PUSA ad as broadcast by WJFW-NBC are intended to impede the

purpose and goal of the Trump Campaign, by negatively impacting the Trump Campaign’s

ability to reelect its candidate.

        54.     A viewer of the PUSA ad as broadcast by WJFW-NBC would understand the

false communication to state the position of the Trump Campaign, and it leads viewers to believe

that the Trump Campaign’s position is that the coronavirus pandemic is a “hoax.” Stating this as

the position of the Trump Campaign has harmed and will harm the reputation of the Trump

Campaign and has deterred and will deter third persons from associating or dealing with the

Trump Campaign, including causing them not to vote for its candidate for reelection.

        55.     WJFW-NBC’s broadcast of the PUSA ad containing the false, manufactured

“hoax” statement harms the reputation of the Trump Campaign, lowering it in the estimation of



                                                13
   Case Case:
        2020CV000030    Document
              3:20-cv-00385      2
                             Document Filed
                                      #: 1-XXX-XX-XXXX       Page
                                               Filed: 04/27/20    16 of17
                                                                Page   20 of            64



the public. Specifically, the false statement expresses that the Trump Campaign does not believe

the coronavirus pandemic is real. WJFW-NBC’s broadcast of the PUSA ad therefore defames

the Trump Campaign because the ad contains false and manufactured statements represented to

be made on behalf of the Trump Campaign. WJFW-NBC’s broadcast of the PUSA ad caused

the false and manufactured “hoax” statement to continue to be repeated by the public to

disparage the Trump Campaign.

       56.     WJFW-NBC’s broadcast of the PUSA ad has forced, and will continue to force,

the Trump Campaign to expend substantial funds on corrective advertisements, and to otherwise

publicize the fact that candidate Trump did not refer to the very real and very serious coronavirus

pandemic as a “hoax.”

       57.     By broadcasting the PUSA ad after the overwhelming evidence of its falsity and

receiving the Cease and Desist Letter, WJFW-NBC knowingly participated in broadcasting

fraudulently manufactured, false information about the Trump Campaign. In doing so, WJFW-

NBC enabled and accomplished the spread of that fraudulently manufactured, false information.

The PUSA ad may be replayed and shared from YouTube and other platforms, and is

republished and shared through the Internet by the sharing of the ad throughout social media. In

short, the false audio clips of the candidate stating: “The coronavirus, this is their new hoax”

quickly became “viral.”

       58.     The PUSA ad contains fraudulently manufactured, false information about the

Trump Campaign and the ad was broadcast on WJFW-NBC so that information would be

accepted as true and continuously repeated. The PUSA ad, in short, was intended to create, and

did create, a “meme,” to attribute a position to the Trump Campaign by falsely representing that

the candidate made the statement that the coronavirus is a “hoax.” This false statement has



                                                14
    Case Case:
         2020CV000030    Document
               3:20-cv-00385      2
                              Document Filed
                                       #: 1-XXX-XX-XXXX       Page
                                                Filed: 04/27/20    17 of18
                                                                 Page   20 of                64



become a meme, repeated and redistributed throughout the United States and the world, such that

the Trump Campaign’s alleged “hoax” statement has become accepted as true by numerous

persons throughout the U.S. and the world.

        59.     WJFW-NBC’s broadcast of the PUSA ad perpetuated the acceptance and

repetition of this false information and continued the effort to defame and disparage the Trump

Campaign.

                                       CLAIM FOR RELIEF

                                 COMMON LAW DEFAMATION

        60.     Plaintiff reincorporates and realleges as though fully set forth hereto the

allegations of paragraphs 1 through 59 of this Complaint.

        61.     The PUSA ad as broadcast by WJFW-NBC is a compilation of stitched together

audio clips of candidate Trump that falsely depicts him saying, “The coronavirus, this is their

new hoax.” See Exhibit A.

        62.     The subtitles used in the PUSA ad as broadcast by WJFW-NBC make it appear as

through the two phrases “The coronavirus,” and “this is their new hoax” are one complete

sentence stated by candidate Trump, through the use of a capitalization of the letter “T” in “the”

at the beginning of the sentence, by using a lowercase “t” in the word “this,” and by adding a

period at the end.

        63.     Candidate Trump’s actual remarks demonstrate that he was specifically referring

to the Democrats’ politicization of the coronavirus pandemic when he used the word “hoax.” In

relevant part, candidate Trump said “[t]hey tried the impeachment hoax. That was on a perfect

conversation. They tried anything, they tried it over and over, they’ve been doing it since he got

in. It’s all turning, they lost. It’s all turning, think of it, think of it. And this is their new hoax.”



                                                   15
    Case Case:
         2020CV000030    Document
               3:20-cv-00385      2
                              Document Filed
                                       #: 1-XXX-XX-XXXX       Page
                                                Filed: 04/27/20    18 of19
                                                                 Page   20 of          64



         64.   The oral and written statements in the PUSA ad as broadcast by WJFW-NBC are

false.

         65.   The “new hoax” statement in the PUSA ad as broadcast by WJFW-NBC is

defamatory of the Trump Campaign because it represents that the position of the Trump

Campaign is that the coronavirus pandemic is a “new hoax.” Falsely representing that statement

as the position of the Trump Campaign is defamatory of the Trump Campaign because such false

representations were intended to lower the reputation of the Trump Campaign in the estimation

of the citizenry and deter persons from dealing with the Trump Campaign, including, by not

voting for candidate Trump’s reelection.

         66.   The statements in the PUSA ad as broadcast by WJFW-NBC were, and are,

communicated by speech and in writing to third persons.

         67.   The statements in the PUSA ad as broadcast by WJFW-NBC were made to harm

the reputation of Donald J. Trump as a candidate for reelection for President of the United States

and were made to harm the reputation of the Trump Campaign as the organization whose

purpose is to obtain that reelection.

         68.   The false statements in the defamatory PUSA ad as broadcast by WJFW-NBC are

of and concerning the Trump Campaign, in that they allege that the advertisement includes

statements made by the candidate for reelection, the President, and they are intended to affect the

outcome of the election.

         69.   WJFW-NBC was put on notice that the PUSA ad was false by the widely

distributed publications of the independent fact-checkers.

         70.   WJFW-NBC also had notice that the PUSA ad was false when it received the

Cease and Desist Letter from the Trump Campaign on March 25, 2020.



                                                16
      Case Case:
           2020CV000030    Document
                 3:20-cv-00385      2
                                Document Filed
                                         #: 1-XXX-XX-XXXX       Page
                                                  Filed: 04/27/20    19 of20
                                                                   Page   20 of       64



         71.    WJFW-NBC acted with reckless disregard as to the truth or falsity of the

statements in the PUSA ad when it continued to broadcast the PUSA ad on WJFW-NBC after it

was put on notice that the information in the ad was deemed false.

         72.    WJFW-NBC acted with reckless disregard as to the truth or falsity of the

statements in the PUSA ad when it continued to broadcast the PUSA ad on WJFW-NBC after

receiving the Cease and Desist Letter from the Trump Campaign.

         73.    The false statements in the PUSA ad as broadcast on WJFW-NBC have defamed

and continue to defame the Trump Campaign in its trade or profession.

         74.    The false statements in the PUSA ad as broadcast on WJFW-NBC have caused

and continue to cause actual damages to the Trump Campaign.

         75.    WJFW-NBC acted with malice or reckless disregard for the Trump Campaign’s

rights, therefore an award for punitive damages is appropriate.

         WHEREFORE,

         Plaintiff demands the following relief:

         (a) Judgment in its favor and against Northland Television, LLC d/b/a WJFW-NBC for

damages in an amount to be determined at trial;

         (b) Costs, disbursements, and attorneys’ fees to the maximum amount allowed by law;

and

         (c) For such further relief as the Court deems just and equitable.



PLAINTIFF DEMANDS A TRIAL BY JURY OF THE CLAIMS ASSERTED IN THIS

COMPLAINT.




                                                   17
Case Case:
     2020CV000030    Document
           3:20-cv-00385      2
                          Document Filed
                                   #: 1-XXX-XX-XXXX       Page
                                            Filed: 04/27/20    20 of21
                                                             Page   20 of    64



   Dated this 13th day of April, 2020.

                                         HUSCH BLACKWELL LLP
                                         Attorneys for Plaintiff

                                         Electronically signed by
                                         Eric M. McLeod
                                         Eric M. McLeod
                                         State Bar No. 1021730
                                         Lane E. Ruhland
                                         State Bar No. 1092930
                                         P.O. Box 1379
                                         33 East Main Street, Suite 300
                                         Madison, WI 53701-1379
                                         (608) 255-4440
                                         (608) 258-7138 (fax)
                                         eric.mcleod@huschblackwell.com
                                         lane.ruhland@huschblackwell.com

                                         Electronically signed by
                                         Lisa M. Lawless
                                         Lisa M. Lawless
                                         State Bar No. 1021749
                                         555 East Wells Street, Suite 1900
                                         Milwaukee, WI 53202-3819
                                         (414) 273-2100
                                         (414) 223-5000 (fax)
                                         lisa.lawless@huschblackwell.com




                                            18
          Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 22 of 64




Case 2020CV000030   Document 3   Filed 04-13-2020
                                                                              FILED
                                                                              04-13-2020
                                                                              Clerk of Circuit Court
                                                                              Price County, WI
                                                                              2020CV000030
          Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 23 of 64




Case 2020CV000030   Document 3   Filed 04-13-2020
          Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 24 of 64




Case 2020CV000030   Document 3   Filed 04-13-2020
          Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 25 of 64




Case 2020CV000030   Document 3   Filed 04-13-2020
          Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 26 of 64




Case 2020CV000030   Document 9   Filed 04-13-2020
                                                                              FILED
                                                                              04-13-2020
                                                                              Clerk of Circuit Court
                                                                              Price County, WI
                                                                              2020CV000030
          Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 27 of 64




Case 2020CV000030   Document 9   Filed 04-13-2020
          Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 28 of 64




Case 2020CV000030   Document 4   Filed 04-13-2020   Page 1 of 7
                                                                              FILED
                                                                              04-13-2020
                                                                              Clerk of Circuit Court
                                                                              Price County, WI
                                                                              2020CV000030




                                         EXHIBIT C
                  Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 29 of 64




                                                                                                                              Page 1 of 7
       Case 2020CV000030      Document 4        Filed 04-13-2020      Page 2 of 7




                                                                                      



                                                                                                      TRENDING




                                                                                         FACT CHECK: Did Nostradamus Predict The
                                                                                         Coronavirus Outbreak?




          FACT CHECK: DID TRUMP CALL THE
          CORONAVIRUS A ‘HOAX’ AT HIS SOUTH
          CAROLINA RALLY?                                                                FACT CHECK: Does A Bill Gates-Funded Research
                                                                                         Institute Own The Patent For Coronavirus?
          6:54 PM 02/29/2020 Brad Sylvester | Fact Check
          Reporter
                          




https://checkyourfact.com/2020/02/29/fact-check-donald-trump-coronavirus-hoax-south-carolina-rally/                            4/11/2020
          Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 30 of 64




Case 2020CV000030   Document 4   Filed 04-13-2020   Page 3 of 7
                  Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 31 of 64




                                                                                                      Page 3 of 7
       Case 2020CV000030      Document 4        Filed 04-13-2020      Page 4 of 7



          “Trump rallies his base to treat coronavirus as a
          ‘hoax,'” reads the headline.                                                
          Verdict: False

          Trump referred to the alleged “politicizing” of the
          coronavirus by Democrats as “their new hoax.” He did
          not refer to the coronavirus itself as a hoax.
          Throughout the speech, Trump reiterates his
          administration is taking the threat of the coronavirus
          seriously.

          Fact Check:

          Politico appears to misconstrue the subject of the
          president’s statement, claiming that Trump “tried to
          cast the global outbreak of the coronavirus as a liberal
          conspiracy intended to undermine his first term.” But
          an examination of the video and transcript show
          Trump actually described Democratic complaints about
          his handling of the virus threat as “their new hoax.”

          “We have exposed the far left’s corruption and
          defeated their sinister schemes and let’s see what
          happens in the coming months,” Trump said during the
          rally. “Let’s watch. Let’s just watch. Very dishonest
          people. Now the Democrats are politicizing the
          coronavirus, you know that right? Coronavirus, they’re
          politicizing it.”




https://checkyourfact.com/2020/02/29/fact-check-donald-trump-coronavirus-hoax-south-carolina-rally/    4/11/2020
                  Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 32 of 64




                                                                                                      Page 4 of 7
       Case 2020CV000030      Document 4        Filed 04-13-2020      Page 5 of 7



          The novel coronavirus, known as COVID-19, has
          spread from China to 53 other countries, sickening                          
          85,403 people and killing 2,924 others as of Saturday,
          according to the World Health Organization.

          Some Democrats, including former New York City
          Mayor Michael Bloomberg and former Vice President
          Joe Biden, have criticized the administration’s response
          to the outbreak as rudderless and ill-prepared due to
          Centers for Disease Control and National Institutes of
          Health budget cuts and leadership by Trump. But The
          Associated Press called this characterization “distorted”
          since the agencies haven’t seen loss of funding and
          have a “playbook to follow for pandemic preparation”
          regardless of who’s president.

          Trump described the so-called “politicizing” of the
          White House’s response to the disease as what he
          perceives to be an attempt to undermine his
          administration, likening it to impeachment and the
          Mueller investigation. (RELATED: Are There 8
          Confirmed Coronavirus Cases In Nashville?)

          “They tried anything,” said Trump about a minute after
          his first mention of the coronavirus. “They tried it over
          and over. They’d been doing it since you got in. It’s all
          turning. They lost. It’s all turning. Think of it. Think of
          it. And this is their new hoax.”




https://checkyourfact.com/2020/02/29/fact-check-donald-trump-coronavirus-hoax-south-carolina-rally/    4/11/2020
                  Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 33 of 64




                                                                                                      Page 5 of 7
       Case 2020CV000030      Document 4        Filed 04-13-2020      Page 6 of 7



          When looking at the entirety of Trump’s remarks, it
          appears the “new hoax” comment refers to the alleged                        
          Democratic “politicizing” of his response to the
          coronavirus threat – not the coronavirus itself. The
          Hill, the Daily Beast and Slate, among other outlets,
          reported that the “hoax” comment was talking about
          Democratic criticism.

          Slate said, “Trump Slams Democrats Over Coronavirus
          Criticism: ‘This Is Their New Hoax,'” while the Daily
          Beast posted, “Trump: Democrats’ Coronavirus
          Criticism A ‘New Hoax.'”

          At no point in the rally does Trump directly call the
          novel coronavirus outbreak a “hoax” or “conspiracy.”
          In fact, he refers to the respiratory virus as a “public
          health threat” and reiterates “we have to take it very,
          very seriously. That’s what we’re doing. We are
          preparing for the worst.”

          Trump denied that he called the coronavirus a “hoax”
          in a Feb. 29 press conference. He said he was
          “referring to the action that they take to try and pin
          this on somebody because we’ve done such a good
          job. The hoax is on them. I’m not talking about what’s
          happening here. I’m talking what they’re doing. That’s
          the hoax,” according to NBC News.




https://checkyourfact.com/2020/02/29/fact-check-donald-trump-coronavirus-hoax-south-carolina-rally/    4/11/2020
                   Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 34 of 64




                                                                                                      Page 6 of 7
       Case 2020CV000030            Document 4           Filed 04-13-2020         Page 7 of 7



          The president and Vice President Pence, who has been
          placed in charge of the administration’s response to 
          the outbreak, announced new travel restrictions
          involving Iran and increased travel advisories for Italy
          and South Korea at the press conference as well. The
          new measures come after Washington health officials
          announced the first death in the U.S. from the novel
          coronavirus.

          Content created by The Daily Caller News Foundation is available without charge

          to any eligible news publisher that can provide a large audience. For licensing

          opportunities of our original content, please contact

          licensing@dailycallernewsfoundation.org.



                SHARE ON FACEBOOK                TWEET THIS             SHOW COMMENTS




                              BRAD SYLVESTER
                              FACT CHECK REPORTER

                              Follow Brad on Twitter Have a fact
                              check suggestion? Send ideas to
          brad@dailycallernewsfoundation.org
          Content created by The Daily Caller News Foundation is available

          without charge to any eligible news publisher that can provide a

          large audience. For licensing opportunities of our original

          content, please contact

          licensing@dailycallernewsfoundation.org.




https://checkyourfact.com/2020/02/29/fact-check-donald-trump-coronavirus-hoax-south-carolina-rally/    4/11/2020
          Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 35 of 64




Case 2020CV000030   Document 5   Filed 04-13-2020   Page 1 of 10
                                                                              FILED
                                                                              04-13-2020
                                                                              Clerk of Circuit Court
                                                                              Price County, WI
                                                                              2020CV000030




                                         EXHIBIT D
                  Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 36 of 64




Did President Trump Refer to the Coronavirus as a 'Hoax'?                                    Page 1 of 13
       Case 2020CV000030       Document 5       Filed 04-13-2020    Page 2 of 10




                $ #    $#




                       
                       !  "
                      #"! ! 
                    
                    BETHANIA PALMA




https://www.snopes.com/fact-check/trump-coronavirus-rally-remark/                              4/11/2020
                  Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 37 of 64




Did President Trump Refer to the Coronavirus as a 'Hoax'?                             Page 2 of 13
       Case 2020CV000030      Document 5        Filed 04-13-2020    Page 3 of 10




                       !
                     " 




https://www.snopes.com/fact-check/trump-coronavirus-rally-remark/                       4/11/2020
          Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 38 of 64




Case 2020CV000030   Document 5   Filed 04-13-2020   Page 4 of 10
                  Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 39 of 64




Did President Trump Refer to the Coronavirus as a 'Hoax'?                                                        Page 4 of 13
       Case 2020CV000030      Document 5        Filed 04-13-2020    Page 5 of 10



                    On the last Friday of February 2020, U.S. President Donald Trump held a campaign rally
                    in South Carolina and made comments during a speech in which he accused Democrats of
                    “politicizing” the coronavirus outbreak that left many with the impression that he had
                    referred to the virus itself as a “hoax.”

                    Various news media outlets and personalities reported that he did so, including syndicated
                    columnist Dana Milbank, who tweeted:




https://www.snopes.com/fact-check/trump-coronavirus-rally-remark/                                                  4/11/2020
                  Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 40 of 64




Did President Trump Refer to the Coronavirus as a 'Hoax'?                                                         Page 5 of 13
       Case 2020CV000030      Document 5        Filed 04-13-2020     Page 6 of 10




                    Likewise, Politico ran a story headlined “Trump rallies his base to treat coronavirus as a
                    ‘hoax.'” And in an article headlined “Trump calls coronavirus Democrats’ ‘new hoax,'” NBC
                    News correspondent Lauren Egan wrote: “President Donald Trump accused Democrats of
                    ‘politicizing’ the deadly coronavirus during a campaign rally here on Friday, claiming that
                    the outbreak is ‘their new hoax’ as he continued to downplay the risk in the U.S.”




https://www.snopes.com/fact-check/trump-coronavirus-rally-remark/                                                   4/11/2020
                  Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 41 of 64




Did President Trump Refer to the Coronavirus as a 'Hoax'?                                                      Page 6 of 13
       Case 2020CV000030      Document 5        Filed 04-13-2020    Page 7 of 10



                    These prompted inquiries from Snopes readers who asked us to verify the accuracy of the
                    claim.



                    Trump held the rally on Feb. 28 on the eve of the South Carolina Democratic primary,
                    which former Vice President Joe Biden ultimately won. During his roughly one-hour, 20-
                    minute commentary, Trump hit back at his political opponents in the Democratic Party for
                    their critiques of his administration’s handling of a potential pandemic.

                    Here are Trump’s exact words on the topic at the South Carolina rally:




https://www.snopes.com/fact-check/trump-coronavirus-rally-remark/                                                4/11/2020
                  Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 42 of 64




Did President Trump Refer to the Coronavirus as a 'Hoax'?                                                           Page 7 of 13
       Case 2020CV000030      Document 5        Filed 04-13-2020      Page 8 of 10




                    3:7,))13'5%76%5)430-7-'-=-2+7,)'3532%9-586 "38/23:7,%7 5-+,7
                    3532%9-586 ,)<?5)430-7-'-=-2+-7 !)(-(32)3*7,)+5)%7.3&6 "386%< >3:?6
                    5)6-()275814(3-2+?,)<+3 >, 237+33( 237+33( ?,)<,%9)23'08) ,)<
                    (32?7,%9)%2<'08) ,)<'%2?7)9)2'38277,)-5937)6-23:% 7,)<'%2?7)9)2'3827 
                    37,)<'%2?7 ,)<'%2?7'38277,)-5937)6

                    2)3*1<4)340)'%1)84731)%2(6%-( >5 5)6-()27 7,)<75-)(73&)%7<3832
                    866-% 866-% 866-% ,%7(-(2?7:35/387733:)00 ,)<'380(2?7(3-7 ,)<75-)(
                    7,)-14)%',1)27,3%; ,%7:%632%4)5*)'7'329)56%7-32 ,)<75-)(%2<7,-2+ 7,)<
                    75-)(-739)5%2(39)5 7,)<?9)&))2(3-2+-76-2')<38+37-2 7?6%007852-2+ 7,)<0367 
                    -7?6%007852-2+ ,-2/3*-7 ,-2/3*-7 2(7,-6-67,)-52):,3%; 87<38/23: :)
                    (-(631)7,-2+7,%7?6&))245)77<%1%=-2+ !)?5) 4)340)#'%6)63*'3532%9-586
                    -2*)'7-32$-27,-61%66-9)'38275< 2(&)'%86)3*7,)*%'77,%7:):)27)%50< :):)27
                    )%50< :)'380(,%9),%(%037135)7,%27,%7




                    In context, Trump did not say in the passage above that the virus itself was a hoax. He
                    instead said that Democrats’ criticism of his administration’s response to it was a hoax. He
                    muddied the waters a few minutes later, however, by comparing the number of coronavirus
                    fatalities in the U.S. (none, at that point in time) to the number of fatalities during an
                    average flu season, and accusing the press of being in “hysteria mode”:




https://www.snopes.com/fact-check/trump-coronavirus-rally-remark/                                                     4/11/2020
                  Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 43 of 64




Did President Trump Refer to the Coronavirus as a 'Hoax'?                                                        Page 8 of 13
       Case 2020CV000030      Document 5        Filed 04-13-2020    Page 9 of 10




                    3%281&)57,%723&3(<,)%5(3*7,%7,)%5(3*5)')270<%2(:%66,3'/)(73,)%5
                    -7     4)340)32%9)5%+)(-))%',<)%5*5317,)*08 -(%2<32)/23:7,%7
                          ,%7?6%0373*4)340) 7'380(+373      -7'380(&)      7,)<6%<
                    868%00<%1-2-1813*  -7+3)68473          4)340)%<)%5:,3(-) %2(63*%5:)
                    ,%9)036723&3(<73'3532%9-586-27,) 2-7)(7%7)6 3&3(< 2(-7(3)62?71)%2:)
                    :32?7 %2(:)%5)737%00<45)4%5)( -7(3)62?71)%2:):32?7 877,-2/3*-7 "38,)%5
                    %2(       4)340) %2(:)?9)036723&3(< %2(<38:32()5 7,)45)66-6-2,<67)5-%
                    13()




                    For his part, Trump later defended his comments by stating he was indeed calling out the
                    Democrats’ efforts to blame him and his administration for what they have characterized as
                    an inadequate response “because we’ve done such a good job.”

                    Trump did however downplay the scale of the virus and the danger it posed to the public.
                    At the time he made his remarks, the U.S. had 57 confirmed coronavirus cases, 40 of which
                    came from the Diamond Princess cruise ship, which experienced an outbreak of the virus.
                    And health officials were warning that the spread of the virus domestically was
                    “inevitable.”




https://www.snopes.com/fact-check/trump-coronavirus-rally-remark/                                                  4/11/2020
                  Case: 3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 44 of 64




Did President Trump Refer to the Coronavirus as a 'Hoax'?                                                        Page 9 of 13
       Case 2020CV000030      Document 5        Filed 04-13-2020      Page 10 of 10



                    The novel coronavirus infection has been a fast-moving crisis. Just hours after Trump’s
                    rally in South Carolina, the U.S. had its first coronavirus death. As of this writing, six
                    people in the U.S. have died from the COVID-19, the disease caused by coronavirus.
                    Globally, more than 80,000 cases have been identified and 3,000 people have died, while
                    experts have warned the outbreak of the virus could become a pandemic.

                    Although Trump made a reference to seasonal flu death rates, COVID-19, which was first
                    detected in the winter of 2019 in Wuhan, China, appears so far to be more lethal. And
                    because the virus is new, no vaccine or treatment exists for it.




                                                              



https://www.snopes.com/fact-check/trump-coronavirus-rally-remark/                                                  4/11/2020
Case Case:
     2020CV000030    Document
           3:20-cv-00385      6
                          Document Filed
                                   #: 1-XXX-XX-XXXX       Page
                                            Filed: 04/27/20    1 of 745
                                                             Page         of FILED
                                                                             64
                                                                            04-13-2020
                                                                            Clerk of Circuit Court
                                                                            Price County, WI
                                                                            2020CV000030




                                EXHIBIT E
4/10/2020        Case Case:
                      2020CV000030    Document
                            3:20-cv-00385
                                       Misleading 6
                                             Document
                                                  Biden       Filed
                                                             #:  1-2
                                                        ad targets   04-13-2020
                                                                        Filed:
                                                                   Trump,       04/27/20
                                                                          coronavirus       Page  2 ofPost
                                                                                                Page
                                                                                      - The Washington 746   of 64




                                                           Democracy Dies in Darkness



        Biden ad manipulates video to slam Trump
            By Meg Kelly

        March 13, 2020 at 2:00 a.m. CDT


        “I’ll be damned if I’m going to lose my country to this man at all.”


        — former vice president Joe Biden, in a campaign ad, tweeted March 3,
        2020


        An onslaught of political advertising is par for the course in any election year. The
        2020 presidential contest proves to be no exception.


        So, on first glance, nothing was unusual when former vice president Joe Biden, who
        appears to be on track for the Democratic nomination, took a swing at President
        Trump. On March 3, he tweeted a video with the caption, “We can’t sit by and lose
        this country to Donald Trump. Today, we take it back — together.” However, while
        the caption is standard political rhetoric, the attached video included two clips of
        the president that meet the Fact Checker’s standards for manipulated video. Our
        guide includes three broad categories: Some video is taken out of context; other
        content is deceptively edited; or, in the worst instances, it is deliberately altered.




                                                                           AD

https://www.washingtonpost.com/politics/2020/03/13/biden-ad-manipulates-video-slam-trump/                            1/9
4/10/2020        Case Case:
                      2020CV000030    Document
                            3:20-cv-00385
                                       Misleading 6
                                             Document
                                                  Biden       Filed
                                                             #:  1-2
                                                        ad targets   04-13-2020
                                                                        Filed:
                                                                   Trump,       04/27/20
                                                                          coronavirus       Page  3 ofPost
                                                                                                Page
                                                                                      - The Washington 747   of 64




        Earlier this week, we examined three videos -- including one by the Trump
        campaign -- that met our standards for manipulated video. But the Biden campaign
        isn’t shy about playing the same game of video trickery.




        The Facts
        The video begins with Biden at a campaign rally, saying, “I’ll be damned if I’m going
        to lose my country to this man at all.” Over the next few seconds, the video shows a
        montage of intentionally unflattering clips of President Trump. So far, it looks like a
        standard Internet campaign ad.


        At the 10-second mark, the camera shows a tight shot of the president saying
        “coronavirus” and then cuts to a wide shot where he says, “this is their new hoax.”
        Both clips are from Trump’s Feb. 28 campaign rally in North Charleston, S.C., but
        he never said “coronavirus, this is their new hoax.” Rather, Biden’s ad clipped a
        large part of Trump’s speech to make it seem as though he had. Here’s the
        president’s full quote (emphasis added to show the omission):




                                                                           AD




https://www.washingtonpost.com/politics/2020/03/13/biden-ad-manipulates-video-slam-trump/                            2/9
4/10/2020        Case Case:
                      2020CV000030    Document
                            3:20-cv-00385
                                       Misleading 6
                                             Document
                                                  Biden       Filed
                                                             #:  1-2
                                                        ad targets   04-13-2020
                                                                        Filed:
                                                                   Trump,       04/27/20
                                                                          coronavirus       Page  4 ofPost
                                                                                                Page
                                                                                      - The Washington 748   of 64




        “Now the Democrats are politicizing the coronavirus. You know that, right?
        Coronavirus. They’re politicizing it. We did one of the great jobs, you say,
        ‘How’s President Trump doing?’, ‘Oh, nothing, nothing.’ They have no clue, they
        don’t have any clue. They can’t even count their votes in Iowa, they can’t even
        count. No, they can’t. They can’t count their votes. One of my people came up to me
        and said, ‘Mr. President, they tried to beat you on Russia, Russia, Russia.’ That
        didn’t work out too well. They couldn’t do it. They tried the impeachment hoax.
        That was on a perfect conversation. They tried anything, they tried it over and
        over, they’ve been doing it since he got in. It’s all turning, they lost. It’s all turning,
        think of it, think of it. And this is their new hoax. But you know we did
        something that’s been pretty amazing. We have 15 people in this massive country
        and because of the fact that we went early, we went early, we could have had a lot
        more than that.”


        The full quote shows Trump is criticizing Democratic talking points and the media’s
        coverage of his administration’s response to coronavirus. He never says that the
        virus itself is a hoax, and although the Biden camp included the word “their,” the
        edit does not make clear to whom or what Trump is referring.


        Moreover, at a news conference Feb. 29, the day after the rally and three days
        before Biden’s ad was released, Trump was asked about the “hoax” comment. He
        clarified, “ ‘Hoax’ referring to the action that [Democrats] take to try and pin this on
        somebody, because we’ve done such a good job. The hoax is on them, not -- I’m not
        talking about what’s happening here [the virus]; I’m talking what they’re doing.
        That’s the hoax. … But the way they refer to it -- because these people have done
        such an incredible job, and I don’t like it when they are criticizing these people. And
        that’s the hoax. That’s what I’m talking about.”




https://www.washingtonpost.com/politics/2020/03/13/biden-ad-manipulates-video-slam-trump/                            3/9
4/10/2020        Case Case:
                      2020CV000030    Document
                            3:20-cv-00385
                                       Misleading 6
                                             Document
                                                  Biden       Filed
                                                             #:  1-2
                                                        ad targets   04-13-2020
                                                                        Filed:
                                                                   Trump,       04/27/20
                                                                          coronavirus       Page  5 ofPost
                                                                                                Page
                                                                                      - The Washington 749   of 64




                                                                           AD




        Granted, Trump and members of his administration have played down the spread
        of the virus and falsely touted the strength of their response, as our numerous fact
        checks have pointed out. But that does not excuse this kind of video manipulation.
        This is a clear example of deceptive editing, specifically what we label “omission,”
        according to our guide. It edits out large portions of a video but still presents it as a
        complete narrative. This effectively skews reality and leaves the viewer to wonder
        what or who related to coronavirus is, in fact, a hoax?


        Just seven seconds later, the ad shows a video of Trump hugging the American flag.
        In the accompanying audio, Trump says “the American Dream.” Then, with no
        shortage of drama, there is a pause, a dip to black and a cropped, tight shot of then-
        candidate Trump saying the words “is dead.”


        The second clip and the audio appear to be from Trump’s June 2015 announcement
        that he would, in fact, run for president. Throughout the 2016 campaign, Trump
        repeated the phrase “the American Dream is dead.” However, each time —
        including during his announcement — the then-candidate followed that line with
        some variation of: “If I get elected president I will bring it back bigger and better
        and stronger than ever before, and we will make America great again.”




https://www.washingtonpost.com/politics/2020/03/13/biden-ad-manipulates-video-slam-trump/                            4/9
4/10/2020        Case Case:
                      2020CV000030    Document
                            3:20-cv-00385
                                       Misleading 6
                                             Document
                                                  Biden       Filed
                                                             #:  1-2
                                                        ad targets   04-13-2020
                                                                        Filed:
                                                                   Trump,       04/27/20
                                                                          coronavirus       Page  6 ofPost
                                                                                                Page
                                                                                      - The Washington 750   of 64


                                                                           AD




        The message is unarguably bleak, but by failing to include the second half of
        Trump’s repeated line, it isolates the comment from the context of Trump’s political
        argument. Moreover, the ad does not make clear that the clip is nearly five years
        old, ignoring the difference between when a candidate and a sitting president
        makes a provocative, political statement like this.


        This is an example of “Missing Context”: The video is unaltered, but the way it is
        presented to the viewer lacks or misstates the context in which events occurred. In
        this specific case, this is an example of what we labeled as “isolation” — a brief clip
        from a longer video to create a false narrative that does not reflect the event as it
        occurred.


        Andrew Bates, a spokesman for Biden’s campaign, defended the ad. “Donald Trump
        is the most dishonest president in American history and one of the least credible
        human beings in the world," Bates said. "We don’t trust his next-day cleanup
        attempt, and he has made many comments in that same vein. And the claim that
        the American Dream was ‘dead’ in the final year of the Obama administration --
        during the longest streak of job growth in American history -- is categorically
        untrue and another reminder of Donald Trump’s deep cynicism.”




https://www.washingtonpost.com/politics/2020/03/13/biden-ad-manipulates-video-slam-trump/                            5/9
4/10/2020        Case Case:
                      2020CV000030    Document
                            3:20-cv-00385
                                       Misleading 6
                                             Document
                                                  Biden       Filed
                                                             #:  1-2
                                                        ad targets   04-13-2020
                                                                        Filed:
                                                                   Trump,       04/27/20
                                                                          coronavirus       Page  7 ofPost
                                                                                                Page
                                                                                      - The Washington 751   of 64
                                                                           AD




        The Pinocchio Test
        Biden’s ad presents two separate and distinctly different examples of manipulated
        video.


        While the first, “coronavirus, this is their new hoax,” is a clear example of omission,
        we were torn between Three and Four Pinocchios. On one hand, the administration
        continues to promote falsehoods about the virus and vilify Democrats for criticizing
        its response. However, the video doesn’t point that out or explain what is wrong
        with this characterization. Rather, it just puts the words “coronavirus and “hoax”
        close together, leaving the viewer to assume Trump meant that the novel
        coronavirus itself was a hoax.


        The second example is far more straightforward. The ad isolates Trump’s comment
        with no context.


        Ultimately, the seriousness of the coronavirus outbreak, the fact that Trump had
        clarified his comments on the matter before the ad was released, and the blatant
        way the Biden camp isolated his remarks about the American Dream pushed us to
        Four Pinocchios. Campaigns must be willing to make their case without resorting to
        video manipulation.




        Four Pinocchios

https://www.washingtonpost.com/politics/2020/03/13/biden-ad-manipulates-video-slam-trump/                            6/9
Case Case:
     2020CV000030    Document
           3:20-cv-00385      7
                          Document Filed
                                   #: 1-XXX-XX-XXXX       Page
                                            Filed: 04/27/20    1 of 652
                                                             Page         of FILED
                                                                             64
                                                                            04-13-2020
                                                                            Clerk of Circuit Court
                                                                            Price County, WI
                                                                            2020CV000030




                                EXHIBIT F
PolitiFact | Ad Watch: Biden video twists Trump’s words on coronavirus             Page 8 of 90
        Case Case:
              2020CV000030     Document  7      Filed 04-13-2020       Page 2
                   3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 53 of 64of 6




 By Daniel Funke March 15, 2020

 Ad Watch: Biden video twists Trump’s words on coronavirus
 If Your Time is short

     • The video makes it look like Trump called coronavirus “their new hoax.”



     • In fact, there was nearly a full minute between when the president said “coronavirus” and “hoax”
       during a Feb. 28 rally in North Charleston, S.C.

 See the sources for this fact-check

 In a video tweeted March 3, Joe Biden’s campaign made it look like President Donald Trump called the
 2019 coronavirus outbreak a "hoax."

 "I’ll be damned if I’m going to lose my country to this man at all," Biden says at the start of the ad, which
 has been viewed more than 336,000 times.

 The video cycles through a slew of soundbites from Trump. One clip shows the president’s Feb. 28 rally
 in North Charleston, S.C.

 "Coronavirus — this is their new hoax," Trump is pictured saying.

 The video makes it seem like Trump is calling the disease itself a hoax, which he hasn’t done. The words
 are Trump’s, but the editing is Biden’s.

 During the North Charleston rally, there was nearly a minute between when Trump said "coronavirus" and
 "hoax." Here is the full context of his remarks:

       "Now the Democrats are politicizing the coronavirus, you know that right? Coronavirus,
       they’re politicizing it. We did one of the great jobs. You say, ‘How’s President Trump
       doing?’ They go, ‘Oh, not good, not good.’ They have no clue. They don’t have any clue.
       They can’t even count their votes in Iowa. They can’t even count. No, they can’t. They can’t
       count their votes.

       "One of my people came up to me and said, ‘Mr. President, they tried to beat you on Russia,
       Russia, Russia.’ That didn’t work out too well. They couldn’t do it. They tried the
       impeachment hoax. That was not a perfect conversation. They tried anything. They tried it




https://www.politifact.com/factchecks/2020/mar/15/joe-biden/ad-watch-biden-video-twists... 4/11/2020
PolitiFact | Ad Watch: Biden video twists Trump’s words on coronavirus             Page 9 of 90
        Case Case:
              2020CV000030     Document  7      Filed 04-13-2020       Page 3
                   3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 54 of 64of 6



      over and over. They’d been doing it since you got in. It’s all turning. They lost. It’s all
      turning. Think of it. Think of it. And this is their new hoax."

 During a press conference Feb. 29, Trump was asked about his remarks.

 Featured Fact-check




https://www.politifact.com/factchecks/2020/mar/15/joe-biden/ad-watch-biden-video-twists... 4/11/2020
PolitiFact | Ad Watch: Biden video twists Trump’s words on coronavirus             Page 10 of 90
        Case Case:
              2020CV000030     Document  7      Filed 04-13-2020       Page 4
                   3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 55 of 64of 6




 Viral image
 stated on March 12, 2020 in a Facebook post
 Says Tom Hanks has a volleyball to keep him company while he’s quarantined.




https://www.politifact.com/factchecks/2020/mar/15/joe-biden/ad-watch-biden-video-twists... 4/11/2020
PolitiFact | Ad Watch: Biden video twists Trump’s words on coronavirus             Page 11 of 90
        Case Case:
              2020CV000030     Document  7      Filed 04-13-2020       Page 5
                   3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 56 of 64of 6



     true




 By Ciara O'Rourke • March 12, 2020

 "I'm not talking about what's happening here; I'm talking what they're doing," he said, referring to
 Democrats. "That's the hoax."

 Trump’s comments feed into a conspiracy theory that claims Democrats and the media are fabricating the
 threat of COVID-19 to hurt the economy and, by extension, the president’s re-election chances. And the
 president appeared to downplay the threat of the virus at several points in recent weeks.

 But the Biden campaign’s ad is misleading. It’s an example of what the Washington Post calls "splicing,"
 or "editing together disparate videos" that "fundamentally alters the story that is being told."

 RELATED: Fact-checking Donald Trump’s mistakes about European travel due to coronavirus

 Biden’s ad is the latest example of a deceptively edited ad on the campaign trail.

 On March 7, Dan Scavino, the White House social media director, tweeted a video that appears to show
 Biden saying "we can only re-elect Donald Trump." But the video only showed a snippet of Biden’s larger
 speech, in which he called for Democratic unity. A similar video tweeted by Michael Bloomberg on Feb.
 20 made it look like he left other Democratic presidential candidates speechless during a debate when he
 didn’t.

 When we reached out to the Biden campaign for comment, it told us that Trump is "the most dishonest
 president in American history."

 "We don't trust his next-day clean-up attempt, and he has made many comments in that same vein," said
 Andrew Bates, a spokesman for the Biden campaign, in an email.

 Biden’s video is inaccurate. We rate it False.

 Our Sources

 Emailed statement from Andrew Bates, spokesman for the Biden campaign, March 13, 2020

 Factba.se, Press Conference: Donald Trump Delivers an Update on the Coronavirus - February 29, 2020

 Politico, "Trump rallies his base to treat coronavirus as a ‘hoax,’" Feb. 28, 2020

 PolitiFact, "Bloomberg’s edited video of the Las Vegas Democratic debate, in context," Feb. 20, 2020

 PolitiFact, "Rush Limbaugh is spreading a conspiracy theory about the coronavirus and Trump’s re-
 election," Feb. 27, 2020



https://www.politifact.com/factchecks/2020/mar/15/joe-biden/ad-watch-biden-video-twists... 4/11/2020
PolitiFact | Ad Watch: Biden video twists Trump’s words on coronavirus             Page 12 of 90
        Case Case:
              2020CV000030     Document  7      Filed 04-13-2020       Page 6
                   3:20-cv-00385 Document #: 1-2 Filed: 04/27/20 Page 57 of 64of 6



 PolitiFact, "Video shared by Trump omits full context of Biden’s comments," March 9, 2020

 Rev, "Donald Trump Charleston, South Carolina Rally Transcript – February 28, 2020," Feb. 28, 2020

 The Washington Post, "The Fact Checker’s guide to manipulated video," accessed March 13, 2020

 Tweet from Joe Biden, March 3, 2020

 Twitter, Synthetic and manipulated media policy, accessed March 13, 2020

 YouTube video from WLTX, Feb. 28, 2020

 Read About Our Process




 The Principles of the Truth-O-Meter

 Browse the Truth-O-Meter
 More by Daniel Funke




https://www.politifact.com/factchecks/2020/mar/15/joe-biden/ad-watch-biden-video-twists... 4/11/2020
Case Case:
     2020CV000030    Document
           3:20-cv-00385      8
                          Document Filed
                                   #: 1-XXX-XX-XXXX       Page
                                            Filed: 04/27/20    1 of 758
                                                             Page         of FILED
                                                                             64
                                                                            04-13-2020
                                                                            Clerk of Circuit Court
                                                                            Price County, WI
                                                                            2020CV000030




                               EXHIBIT G
    Case Case:
         2020CV000030    Document
               3:20-cv-00385      8
                              Document Filed
                                       #: 1-XXX-XX-XXXX       Page
                                                Filed: 04/27/20    2 of 759
                                                                 Page                          of 64




                                                                                   Alex W. Cannon
                                                                                   Special Counsel




                                             March 25, 2020


VIA FEDEX AND E-MAIL




Re: False, Misleading, and Deceptive Priorities USA Action Fund Ad

Dear             :

         On behalf of Donald J. Trump for President, Inc., President Trump’s principal campaign
committee, this letter notifies you that your station is airing a patently false, misleading, and deceptive
advertisement, entitled “Exponential Threat,” which was paid for by the Priorities USA Action Fund
(“PUSA”), a Super PAC formed by Barack Obama loyalists. PUSA stitched together fragments from
multiple speeches by President Trump to fraudulently and maliciously imply that President Trump called
the coronavirus outbreak a “hoax.” As fully set forth in the enclosed facts sheet, and President Trump’s
full quote below, the facts show beyond reasonable doubt that he was talking about the Democrat’s
politicization of the outbreak when he used the word “hoax.” Multiple independent fact checkers have
debunked the exact same false claim made in a Biden campaign ad. Because PUSA’s ad’s central point is
deliberately false and misleading, your station has an obligation to cease and desist from airing it
immediately to comply with FCC licensing requirements, to serve the public interest, and to avoid costly
and time-consuming litigation.

      First and foremost, President Trump’s own remarks demonstrate that he was referring to the
Democrat’s politicization of the coronavirus outbreak when he used the word “hoax”:

                Now the Democrats are politicizing the coronavirus. You know that,
                right? Coronavirus. They’re politicizing it. We did one of the great jobs,
                you say, “How’s President Trump doing?”, “Oh, nothing, nothing.” They
                have no clue, they don’t have any clue. They can’t even count their votes
                in Iowa, they can’t even count. No, they can’t. They can’t count their
                votes. One of my people came up to me and said, “Mr. President, they
                tried to beat you on Russia, Russia, Russia.” That didn’t work out too
                well. They couldn’t do it. They tried the impeachment hoax. That was
                on a perfect conversation. They tried anything, they tried it over and over,
                they’ve been doing it since he got in. It’s all turning, they lost. It’s all
                turning, think of it, think of it. And this is their new hoax. But you know
                we did something that’s been pretty amazing. We have 15 people in this
      Case Case:
           2020CV000030    Document
                 3:20-cv-00385      8
                                Document Filed
                                         #: 1-XXX-XX-XXXX       Page
                                                  Filed: 04/27/20    3 of 760
                                                                   Page                                 of 64



                   massive country and because of the fact that we went early, we went early,
                   we could have had a lot more than that.

(President Donald J. Trump, Remarks at a Campaign Rally, Charleston, SC, 2/28/20).1 When the relevant
language is taken in context, it is abundantly clear that President Trump was not calling the outbreak a hoax
but rather was referring to the Democrat’s falsification of his record in an attempt to discredit his
Presidency.

         Moreover, multiple independent fact-checking organizations have debunked the core claim of the
PUSA ad: that President Trump referred to the coronavirus outbreak as a hoax. According to The
Washington Post Fact Checker, checking a Biden campaign ad, “[t]he full quote shows Trump is criticizing
the Democrat’s talking points and the media’s coverage of his administration’s response to coronavirus.
He never says that the virus itself is a hoax.” (Meg Kelly, Biden Ad Manipulates Video to Slam Trump, The
Washington Post, 3/13/20).2 In fact, The Washington Post Fact Checker gave four Pinocchios (its highest
rating for false information) to a similar claim, made in a Biden campaign ad. In so doing, The Fact Checker
stated, “Ultimately, the seriousness of the coronavirus outbreak, the fact that Trump had clarified his
comments on the matter before the ad was released, and the blatant way the Biden camp isolated his remarks
about the American Dream pushed us to Four Pinocchios. Campaigns must be willing to make their case
without resorting to video manipulation.” Id. Similarly, FactCheck.Org stated that Democrats “wrongly
accused[d] President Trump of describing the coronavirus as a hoax.” (Rem Rieder, Trump and the ‘New
Hoax’, FactCheck.Org, 3/3/20).3 Check Your Fact,4 Snopes,5 and Politifact6 have each published a piece
debunking attempts by Democrats to mislead the public into thinking that President Trump called the
outbreak a hoax.

         Tellingly, PUSA’s ad provides no citations of support for its false claims. The record is
incontrovertible – PUSA can point to nothing fact-based to support its contention that President Trump
called the coronavirus itself a “hoax”. It is, however, a fact that multiple fact-checking organizations have
unequivocally debunked the idea that President Trump called the coronavirus outbreak a hoax. As such,
PUSA’s advertisement is false, misleading, and deceptive, and we formally demand that your station refuse

1
   Available at https://www.c-span.org/video/?469663-1/president-trump-campaign-event-north-charleston-south-
carolina&start=405.
2
    Available at https://www.washingtonpost.com/politics/2020/03/13/biden-ad-manipulates-video-slam-trump/.
3
    Available at https://www.factcheck.org/2020/03/trump-and-the-new-hoax/.
4
  Brad Sylvester, Fact Check: Did Trump Call the Coronavirus A “Hoax” At His South Carolina Rally? Check Your
Fact, 2/29/20, available at https://checkyourfact.com/2020/02/29/fact-check-donald-trump-coronavirus-hoax-south-
carolina-rally/ (“Verdict: False. Trump referred to the alleged ‘politicizing’ of the coronavirus by Democrats as ‘their
new hoax.’ He did not refer to the coronavirus itself as a hoax. the speech, Trump reiterates his administration is taking
the threat of the coronavirus seriously.”).
5
  Bethania Palma, Did President Trump Refer To The Coronavirus as a “Hoax”?, Snopes, 3/2/20, available at
https://www.snopes.com/fact-check/trump-coronavirus-rally-remark/ (“In context, Trump did not say in the passage
above that the virus itself was a hoax. He instead said that Democrats’ criticism of his administration’s response to it
was a hoax.”).
6
  Daniel Funke, Ad Watch: Biden Video Twists Trump’s Words On Coronavirus, PolitiFact, 3/15/20, available at
https://www.politifact.com/factchecks/2020/mar/15/joe-biden/ad-watch-biden-video-twists-trumps-words-coronavir/
(“The video makes it seem like Trump is calling the disease itself a hoax, which he hasn’t done. The words are
Trump’s, but the editing is Biden’s. During the North Charleston rally, there was nearly a minute between when Trump
said ‘coronavirus’ and ‘hoax.’ . . . . But the Biden campaign’s ad is misleading. It’s an example of what the
Washington Post calls ‘splicing,’ or ‘editing together disparate videos’ that ‘fundamentally alters the story that is being
told.’”).
    Case Case:
         2020CV000030    Document
               3:20-cv-00385      8
                              Document Filed
                                       #: 1-XXX-XX-XXXX       Page
                                                Filed: 04/27/20    4 of 761
                                                                 Page                       of 64



to continue airing it to meet your responsibilities not to broadcast false information. Unlike candidate
committees, PUSA does not have a “right to command the use of broadcast facilities.” CBS v. DNC, 412
U.S. 94, 113 (1973). Your station therefore bears responsibility for the ad’s content. See Felix v.
Westinghouse Radio Stations, 186 F.2d 1, 6 (3d Cir. 1950). In addition, your station has a responsibility to
“protect the public from false, misleading or deceptive advertising,” Licensee Responsibility With Respect
to the Broadcast of False, Misleading or Deceptive Advertising, 74 F.C.C.2d 623 (1961), and your failure
to remove this deceptive ad may be “probative of an underlying abdication of licensee responsibility” that
could put your station’s license in jeopardy,” Cosmopolitan Broadcasting Corporation v. FCC, 581 F.2d
917, 927 (1978).

          Given the foregoing, should you fail to immediately cease broadcasting PUSA’s ad “Exponential
Threat”, Donald J. Trump for President, Inc. will have no choice but to pursue all legal remedies available
to it in law and in equity; we will not stand idly by and allow you to broadcast false, deceptive, and
misleading information concerning President’s Trump’s healthcare positions without consequence. This
letter is without prejudice to Donald J. Trump for President, Inc.’s rights, remedies, and defenses, all of
which are hereby expressly reserved.

                                                           Sincerely,



                                                           Al W.
                                                           Alex W C Cannon, E
                                                                            Esq.
                                                           Special Counsel
                                                           Donald J. Trump for President, Inc.




 cc: Michael Glassner, Chief Operating Officer, Donald J. Trump for President, Inc.




 enclosure
               Case Case:
                    2020CV000030    Document
                          3:20-cv-00385      8
                                         Document Filed
                                                  #: 1-XXX-XX-XXXX       Page
                                                           Filed: 04/27/20    5 of 762
                                                                            Page                            of 64
                                                                                                      Updated: March 25, 2020
                                Charge: President Trump Called Coronavirus A “Hoax”
                          At Least 5 Independent Fact Checkers Have Debunked This Claim
The Washington Post Fact Checker: “The Full Quote Shows Trump Is Criticizing Democratic
Talking Points And The Media’s Coverage Of His Administration’s Response To Coronavirus. He
Never Says That The Virus Itself Is A Hoax.” (Meg Kelly, “Biden Ad Manipulates Video To Slam Trump,” The Washington Post,
3/13/20)

     x     The Washington Post Fact Checker Gave Joe Biden’s Campaign Four Pinocchios For
           Manipulating Video To Claim That President Trump Called The Coronavirus A “Hoax.”
           “Ultimately, the seriousness of the coronavirus outbreak, the fact that Trump had clarified his
           comments on the matter before the ad was released, and the blatant way the Biden camp isolated
           his remarks about the American Dream pushed us to Four Pinocchios. Campaigns must be willing
           to make their case without resorting to video manipulation.” (Meg Kelly, “Biden Ad Manipulates Video To Slam
           Trump,” The Washington Post, 3/13/20)
FactCheck.Org: Democrats “Wrongly Accuse[d] Trump Of Describing The Coronavirus As A Hoax.”
“But the following day, after the death of the first American from coronavirus in Washington state, Trump
said that when he used the word ‘hoax,’ he was referring to Democrats finding fault with his
administration’s response to coronavirus, not the virus itself. Even after Trump explained his remarks,
some Democrats — including former New York City Mayor Mike Bloomberg — continued to wrongly
accuse Trump of describing the coronavirus as a ‘hoax.’” (Rem Rieder, “Trump And The ‘New Hoax,’” FactCheck.Org, 3/3/20)
Check Your Fact: President Trump “Did Not Refer To The Coronavirus Itself As A Hoax.” “Verdict:
False. Trump referred to the alleged ‘politicizing’ of the coronavirus by Democrats as ‘their new hoax.’ He
did not refer to the coronavirus itself as a hoax. the speech, Trump reiterates his administration is taking
the threat of the coronavirus seriously.” (Brad Sylvester, “Fact Check: Did Trump Call The Coronavirus A ‘Hoax’ At His South Carolina
Rally?,” Check Your Fact, 2/29/20)

Snopes: “Trump Did Not Call The Coronavirus Itself A Hoax.” “What's False: Despite creating some
confusion with his remarks, Trump did not call the coronavirus itself a hoax . . . In context, Trump did not
say in the passage above that the virus itself was a hoax. He instead said that Democrats’ criticism of his
administration’s response to it was a hoax.” (Bethania Palma, “Did President Trump Refer To The Coronavirus as a ‘Hoax’?,” Snopes,
3/2/20)

PolitiFact: Trump Did Not Call “The Disease Itself A Hoax,” And Video That Is Edited To Make It
Appear So Is “Misleading.” “The video makes it seem like Trump is calling the disease itself a hoax,
which he hasn’t done. The words are Trump’s, but the editing is Biden’s. During the North Charleston
rally, there was nearly a minute between when Trump said ‘coronavirus’ and ‘hoax.’ … But the Biden
campaign’s ad is misleading. It’s an example of what the Washington Post calls ‘splicing,’ or ‘editing
together disparate videos’ that ‘fundamentally alters the story that is being told.’” (Daniel Funke, “Ad Watch: Biden
Video Twists Trump’s Words On Coronavirus,” PolitiFact, 3/15/20)

                                Reporters And Commentators Have Reiterated This Point
CBS News’ Scott Pelley Pointed Out That President Trump Said The Media & Democrat Hysteria
About The Government Coronavirus Response Was A Hoax, Not The Virus. MIKE BLOOMBERG: “I
find it incomprehensible that the president would do something as inane as calling it a hoax, which he did
last night in South Carolina.” SCOTT PELLEY: “He said the democrats making so much of it is a democratic
hoax, not that the virus was a hoax.” (CBS’s Face The Nation, 3/1/20)
            Case Case:
                 2020CV000030    Document
                       3:20-cv-00385      8
                                      Document Filed
                                               #: 1-XXX-XX-XXXX       Page
                                                        Filed: 04/27/20    6 of 763
                                                                         Page                    of 64
                                                                                           Updated: March 25, 2020




                                                   Click To Watch
Slate’s Will Saletan Explained That President Trump Was Saying “The Hoax Is That He’s Handled It
Badly. Not The Virus Itself.” “Trump's use of "hoax" tonight (7:45 in this video) referred to what he said
a minute earlier: ‘The Democrats are politicizing the coronavirus. ... We did one of the great jobs.’He was
saying the hoax is that he's handled it badly. Not the virus itself.” (Will Saletan, Twitter, 2/28/20)
The President’s Remarks Make Clear He Was Talking About The Politicization Of The Coronavirus
                                        Outbreak
During President Trump’s February 28th Rally In Charleston, South Carolina, The President
Said Democrats Are “Politicizing The Coronavirus.” PRESIDENT DONALD TRUMP: “Now the
Democrats are politicizing the coronavirus. You know that, right? Coronavirus. They’re politicizing it. We
did one of the great jobs, you say, ‘How’s President Trump doing?’, ‘Oh, nothing, nothing.’ They have no
clue, they don’t have any clue.” (President Donald J. Trump, Remarks At A Campaign Rally, Charleston, SC, 2/28/20)
Further In His Remarks, President Trump Called The Democrats’ And Media’s Response To His
Administration’s Actions On The Coronavirus A Hoax, Not The Disease Or Virus Itself. PRESIDENT
DONALD TRUMP: “One of my people came up to me and said, ‘Mr. President, they tried to beat you on
Russia, Russia, Russia.’ That didn’t work out too well. They couldn’t do it. They tried the impeachment
hoax. That was on a perfect conversation. They tried anything, they tried it over and over, they’ve been
doing it since he got in. It’s all turning, they lost. It’s all turning, think of it, think of it. And this is their new
hoax. But you know we did something that’s been pretty amazing. We have 15 people in this massive
country and because of the fact that we went early, we went early, we could have had a lot more than
that.” (President Donald J. Trump, Remarks At A Campaign Rally, Charleston, SC, 2/28/20)
          Case Case:
               2020CV000030    Document
                     3:20-cv-00385      8
                                    Document Filed
                                             #: 1-XXX-XX-XXXX       Page
                                                      Filed: 04/27/20    7 of 764
                                                                       Page         of 64
                                                                                Updated: March 25, 2020




                                            Click To Watch
The Next Day, President Trump Addressed The Hoax Claim During A News Conference, Where He
Reiterated He Was Referring To The Actions Of The Democrats To Try And Pin The Virus On
Somebody. “Moreover, at a news conference Feb. 29, the day after the rally and three days before Biden’s
ad was released, Trump was asked about the ‘hoax’ comment. He clarified, ‘‘Hoax’ referring to the action
that [Democrats] take to try and pin this on somebody, because we’ve done such a good job. The hoax is
on them, not -- I’m not talking about what’s happening here [the virus]; I’m talking what they’re doing.
That’s the hoax. … But the way they refer to it -- because these people have done such an incredible job,
and I don’t like it when they are criticizing these people. And that’s the hoax. That’s what I’m talking
about.’” (Meg Kelly, “Biden Ad Manipulates Video To Slam Trump,” The Washington Post, 3/13/20)
